                 Case 4:20-cv-05883-JSW Document 32 Filed 09/03/20 Page 1 of 4



1    ELIZABETH B. WYDRA (BAR NO. 218200)
     BRIANNE J. GOROD
2
     BRIAN R. FRAZELLE
3    CONSTITUTIONAL ACCOUNTABILITY CENTER
     1200 18th Street NW, Suite 501
4    Washington, D.C. 20036
     (202) 296-6889
5
     elizabeth@theusconstitution.org
6
     Counsel for Amicus Curiae
7

8
                           IN THE UNITED STATES DISTRICT COURT
9                        FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    OAKLAND DIVISION
10

11

12   IMMIGRANT LEGAL RESOURCE CENTER;
     EAST BAY SANCTUARY COVENANT;
13   COALITION FOR HUMANE IMMIGRANT                      Case No. 4:20-cv-05883-JSW
     RIGHTS; CATHOLIC LEGAL
14
     IMMIGRATION NETWORK, INC.;
15   INTERNATIONAL RESCUE COMMITTEE;
     ONEAMERICA; ASIAN COUNSELING AND
16   REFERRAL SERVICE; ILLINOIS                          MOTION OF CONSTITUTIONAL
     COALITION FOR IMMIGRANT AND                         ACCOUNTABILITY CENTER TO
17
     REFUGEE RIGHTS,                                     EXCEED PAGE LIMITATIONS
18
                     Plaintiffs,
19
            v.
20
                                                         Date: October 9, 2020
     CHAD F. WOLF, under the title of Acting             Time: 9:00 a.m.
21   Secretary of Homeland Security; U.S.                Place: Courtroom 5, 2nd Floor
     DEPARTMENT OF HOMELAND                              Judge: Honorable Jeffrey S. White
22
     SECURITY; KENNETH T. CUCCINELLI,
23   under the title of Senior Official Performing the
     Duties of the Deputy Secretary of Homeland
24   Security; U.S. CITIZENSHIP &
25
     IMMIGRATION SERVICES,

26                                 Defendants.
27

28


     MOTION OF CONSTITUTIONAL ACCOUNTABILITY CENTER                            Case No. 4:20-cv-05883-JSW
     TO EXCEED PAGE LIMITATIONS
                 Case 4:20-cv-05883-JSW Document 32 Filed 09/03/20 Page 2 of 4



1    TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
2
            PLEASE TAKE NOTICE THAT Constitutional Accountability Center (CAC), which
3
     intends to file an amicus curiae brief in support of Plaintiffs’ motion for a preliminary injunction
4
     in the above-captioned case, hereby moves for leave to exceed the page limit governing such
5

6    briefs under this Court’s Civil Standing Orders. Plaintiffs consent to this request. Defendants do

7    not oppose CAC’s submission of an amicus curiae brief, and they take no position on CAC’s
8
     request for an enlargement of pages. In support of this motion, amicus states:
9
            1.       CAC is a think tank, public interest law firm, and action center dedicated to
10
     fulfilling the progressive promise of our Constitution’s text and history. CAC has a strong
11

12   interest in preserving the checks and balances set out in our nation’s charter, as well as the proper

13   interpretation of laws that help maintain that balance. Accordingly, CAC has participated as
14
     counsel and as amicus curiae in numerous cases involving the Constitution’s Appointments
15
     Clause and the Federal Vacancies Reform Act of 1998 (FVRA).
16
            2.       This Court’s Scheduling Order of August 28, 2020, permits amici curiae to file
17

18   responses to Plaintiffs’ motion for a preliminary injunction by 12:00 p.m. on September 9, 2020.

19   Under this Court’s Civil Standing Orders, briefs in support of a motion for a preliminary
20
     injunction may not exceed 15 pages in length. CAC requests permission to exceed this 15-page
21
     limit for its anticipated amicus brief, and to instead file a brief not exceeding 23 pages in length.
22
            3.       Amicus makes this request because Plaintiffs’ challenge to the validity of Chad
23

24   Wolf’s tenure as Acting Secretary of Homeland Security raises questions about the proper

25   interpretation of three complex statutes and the interrelationship among them—the FVRA, the
26
     Homeland Security Act, and the Administrative Procedure Act. These questions include not
27
     only whether a statutory violation has occurred but also, if so, the proper remedy for that
28


                                                       1
     MOTION OF CONSTITUTIONAL ACCOUNTABILITY CENTER                                 Case No. 4:20-cv-05883-JSW
     TO EXCEED PAGE LIMITATIONS
                  Case 4:20-cv-05883-JSW Document 32 Filed 09/03/20 Page 3 of 4



1    violation. In addition, answering some of these questions requires construing a series of orders
2
     and administrative documents issued by officials within the Department of Homeland Security.
3
     Moreover, the statutory questions raised here have significant implications under the
4
     Appointments Clause of the U.S. Constitution, and the question whether Chad Wolf has been
5

6    lawfully serving as Acting Secretary of Homeland Security has practical ramifications beyond

7    the Final Rule that Plaintiffs are challenging in this suit.
8
             4.       Accordingly, CAC’s proposed amicus brief describes the history, structure, and
9
     purpose of the FVRA, and it discusses how the FVRA interacts with the Homeland Security Act
10
     and the Administrative Procedure Act. The brief also explains in detail the two independent
11

12   reasons that Chad Wolf’s tenure as Acting Secretary of Homeland Security violates the FVRA.

13   In doing so, the brief responds to specific arguments that the government has elsewhere
14
     advanced in defense of Mr. Wolf’s tenure. Under this Court’s Scheduling Order, Defendants
15
     will have an opportunity to respond to the arguments presented by CAC as amicus curiae.
16
             For the foregoing reasons, CAC respectfully requests that this Court grant leave to file an
17

18   amicus brief not to exceed 23 pages in length. A proposed order is attached to this motion.

19   Dated: September 3, 2020                        Respectfully submitted,
20
                                                     Elizabeth B. Wydra
21                                                   Elizabeth B. Wydra (Bar No. 218200)

22                                                   ELIZABETH B. WYDRA
                                                     BRIANNE J. GOROD
23
                                                     BRIAN R. FRAZELLE
24                                                   CONSTITUTIONAL ACCOUNTABILITY CENTER
                                                     1200 18th Street NW, Suite 501
25                                                   Washington, D.C. 20036
                                                     (202) 296-6889
26
                                                     elizabeth@theusconstitution.org
27
                                                     Counsel for Amicus Curiae
28


                                                        2
     MOTION OF CONSTITUTIONAL ACCOUNTABILITY CENTER                              Case No. 4:20-cv-05883-JSW
     TO EXCEED PAGE LIMITATIONS
              Case 4:20-cv-05883-JSW Document 32 Filed 09/03/20 Page 4 of 4



1                                    CERTIFICATE OF SERVICE
2

3           I hereby certify that on September 3, 2020, the foregoing document was filed with the

4    Clerk of the Court, using the CM/ECF system, causing it to be served on all counsel of record.
5
            Dated: September 3, 2020
6                                                     Elizabeth B. Wydra
                                                      Elizabeth B. Wydra
7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28



     MOTION OF CONSTITUTIONAL ACCOUNTABILITY CENTER                             Case No. 4:20-cv-05883-JSW
     TO EXCEED PAGE LIMITATIONS
